Case 7:20-cr-00517-VB Document 18 Filed 10/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a ok
__ | x |
UNITED STATES OF AMERICA Pune TeNt
HON re
Looe, NICALLY FitEp

* ‘ORDER fn.
KAREEM GRANT; ; -
DORIAN BYRD a/k/a “Dee”; and ,  20CR 517 (VB)
TERRANCE ROSE a/k/a “TJ,”

Defendants. :
eee wee ——— ese KX

 

A status conference in this matter is scheduled for January 15, 2021, at 11:00 a.m.

Because of the current public health emergency, the Court will conduct the conference by
telephone conference call provided that defendants, after consultation with counsel, waive their
right to be physically present and consent to appear by telephone.

Accordingly, it is hereby ORDERED:

 

1. By December 30, 2020, defense counsel shall advise the Court in writing as to
whether their clients waive their right to be physically present and consent to appear by
telephone.

2. At the time of the scheduled conference, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: October 14, 2020
White Plains, NY SO ORDERED:

 

Vincent wad Briccetti
United States District Judge

 
